                                                    ___________________________



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

UNITED STATES v. Tamir Duval, Case No. L ( Ci        3 ‘J(     Zo   M)   /OO   L


                               PETITION FOR
                          WRIT OF HABEAS CORPUS

1. TAMIR R. DUVAL, DOG 9/2311998, SBI # 957986E, is now confined at the Essex County
Jail.

2. Said individual will be required to appear via video conference before the Hon. Andre M.
Espinosa, United States Magistrate, in Newark, New Jersey, on Friday, April 30, 2021, at 2:00
p.m. for an Initial Appearance hearing on the above-captioned case. A Writ of Habeas
Corpus should issue for that purpose.

                                                    /s/ Blake A. Coppotelli
DATED: April 28, 2021
                                                    Blake A. Coppotelli
                                                    Assistant United States Attorney
                                                    Petitioner


                                          ORDER
Let the Writ Issue.

DATED: April 28, 2021                               ,%j                  u—
                                             Hon. AnN’r’M. Espinosa
                                             United States Magistrate Judge


                          WRIT     Q     HABEAS CORPUS

The United States of America to the Warden of the Essex County Jail      -   WE COMMAND YOU,
that you have the body of

                      TAMIR R. DUVAL, DOB 9/23/f 998, SBI # 957986E

now confined at the Essex County Jail, made available via video conference before the Hon.
Andre M. Espinosa, United States Magistrate, in Newark, New Jersey, on Friday, April 30, 2021,
at 2:00 p.m., so that he may have his Initial Appearance in the above-captioned matter.
Immediately upon completion of the proceedings, defendant will be returned to said place of
confinement in safe and secure conduct.

WITNESS the Hon. Andre M. Espinosa
United States Magistrate Judge
Newark, New Jersey.


DATED: April 28, 2021                        WILLIAM T. WALSH
                                             Clerk of   U.S. District Court
                                                             lew Jersey

                                             Per:
